DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 1/22/2020. Preliminary Amendment filed on 1/22/2020 has been entered. Claims 21-40 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, foreign patent document entry #2 and 3 in p. 10 of IDS are not considered because there is no copy of cited foreign patent document submitted.

Examiner’s Notes
Analysis under 35 U.S.C. 101, Double Patenting, and 35 U.S.C. 112 have been conducted, but no issues are found.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 21-25, 28-32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US 20150143467 A1) in view of Shiraki (US 20100142502 A1) and Shirai (US 20130094053 A1).

Regarding claim 21, Hebert teaches a system for managing a wireless peripheral device via a wireless network, the system comprising: 
a web server operably coupled to the wireless network, the web server including a computing platform including computing hardware of at least one processor and memory operably coupled to the at least one processor; and ([0023, 0047, 0051] Server 101 may comprise a web server having a web application 141. Server 101 may include one or more processors 122, a memory 123. Each of the foregoing devices may have an antenna to wirelessly communicate with other components of system 100 over network 150 or independent of network 150.)
instructions that, when executed on the computing platform, cause the computing platform to implement: ([0008] a method implemented in a computer that includes one or more processors configured to execute one or more computer program instructions.)
a server engine configured to: (web application 141)
transmit a shareable authentication token to the application (FIG. 1: 131 browser), the shareable authentication token ([0039] ticket) to be shared with a device manager (FIG. 1: 111 native service) operating on the user device (FIG. 1: 110 computer), ([0039] Web application 141 may send the 
receive the shareable authentication token ([0038] ticket) from the device manager (FIG. 1: 111 native service), and ([0038] ticket module 113 (in the native service 111) may return the certified ticket comprising ticket certification information to web application 141 where the ticket certification information may comprise the Ticket ID associated with the authorization ticket. Web application 141 may determine whether the Ticket ID is valid.)
pair the application (FIG. 1: 131 browser) and the device manager (FIG. 1: 111 native service) based on the shareable authentication token (ticket) as an authenticated application-device manager pair establishing that the application and the device manager are on the same user device. ([0039-0038] Web application 141 may send the signed ticket back to native service 111 via browser 131. Ticket module 113 (in the native service 111) may return the certified ticket comprising ticket certification information to web application 141.) In summary, transmission of ticket from web application 141 to native service 111 via browser 131, and transmission of ticket from native service 111 to web application 141, establish that browser 131 and native service 111 are in the same 110 computer (pair) as shown in FIG. 1.

Hebert teaches system including browser and native service in same computer, web application, peripheral device (FIG. 1), as well as cross-domain request comprising functions to be executed on peripheral device (¶28), but does not explicitly teach responsive to a wireless coupling of the wireless peripheral device to the wireless network, perform certain action regarding peripheral device establishing connection. This aspect of the claim is identified as a difference.
However, Shiraki in an analogous art explicitly teaches
responsive to a wireless coupling of the wireless peripheral device to the wireless network, perform certain action regarding peripheral device establishing connection. ([0055] upon selecting a wireless network to which the MFP 400 should be connected, options of external devices (e.g., the access point 300A), connected to the IP network 10 including the PC 200, and settled in the range receivable of the radio waves for the MFP 400, can be recognizably presented to the user. These external devices, belonging to the IP network 10 available to the PC 200, and located in to the receivable range for the MFP 400, are likely to be selected as the devices with which the MFP 400 should establish connection.) Here “selecting a wireless network to which the MFP 400 should be connected” is analogous to claim limitation “a wireless coupling of the wireless peripheral device to the wireless network”. Upon the selection of wireless network, MFP 400 establishes connection with selected devices.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “communication between web application and local peripheral device through a native service” concept of Hebert, and the “wireless communication” approach of Shiraki. One of ordinary skill in the art would have been motivated to perform such a modification to provide a wireless communication device, in which the network identifiers, e.g., the SSIDs, are presented effectively to the user. Therefore, the user will not be troubled by the large number of available options from the large number of identifiers of the detected wireless networks, and the user will find a desirable network identifier easily (Shiraki [0006-0007]).

Hebert in view of Shiraki teaches responsive to a wireless coupling of the wireless peripheral device to the wireless network, perform certain action regarding peripheral device establishing connection, but does not explicitly teach certain action being to generate a login page for an application configured to present web pages on a user device, as well as receive login information from the 
However, Shirai in an analogous art explicitly teaches
responsive to a wireless coupling of the wireless peripheral device to the wireless network, generate a login page for an application (Web browser 401) configured to present web pages on a user device, ([0061] A page generation unit 505 in Web application 402 creates a page screen to be displayed on the Web browser 401 in response to a request from the Web browser 401, for example, a login screen, and sends it back to the Web browser 401.) Here reference Shiraki discloses performing certain action responsive to a wireless coupling of the wireless peripheral device to the wireless network (¶55). Reference Shirai discloses certain action being generating a login page for an application configured to present web pages on a user device (after condition “a request from web browser” is met). Therefore the combination discloses the entire limitation.
receive login information from the application via the login page, authenticate the login information. ([0054] The user of the Web application 402 is authenticated by collating a user name and password which are input from a login Web page displayed on the Web browser 401 and contained in a login request, with the user name 913 and password 914 held in the authentication server 106. If the authentication using the user name and password is successful, the authentication server 106 issues the authentication token 915 to the authenticated user. The authentication token 915 is transmitted to the Web browser 401 serving as the authentication request source. The authentication token 915 is further transferred from the Web browser 401 to the pull print application 404.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “communication between web application and local peripheral device through a native service” concept of Hebert, and the “login tie together with (Shirai [0054]).

Regarding claim 22, Hebert in view of Shiraki and Shirai teaches all the features with respect to claim 21, as outlined above. The combination further teaches wherein the server engine ([Hebert 0023] Server 101 may comprise a web server having a web application 141.) is further configured to control the wireless peripheral device (peripheral device 161) over the wireless network ([Hebert 0052] network 150 may be or include a communications network capable of supporting one or more modes of communications, including but not limited to, wireless, wired, and optical communications.) by transmitting peripheral device commands (functions) to the device manager. ([Hebert 0063-0064] In operation 209, process 200 may include obtaining a cross-domain request originated from web application 141. In some embodiments, the cross-domain request may comprise one or more functions to be executed on a local peripheral device 161. In an operation 210, process 200 may include verifying the cross-domain request based on an authorization ticket. The cross-domain request may be associated with a Ticket ID, a signature, a timestamp, and/or other authorization information. For example, the timestamp may indicate date and time information at which the cross-domain request was generated and/or sent to native service 111.) Here Hebert discloses that the one or more functions defined in the cross-domain request may include retrieving, inserting, modifying, deleting, or otherwise accessing data that may be associated with the local peripheral device 161 and/or that may be stored in a data storage coupled to the at least one of the local peripheral device 161; and provides “take measurements” from a particular medical peripheral device 161 as an example (¶63).

Regarding claim 23, Hebert in view of Shiraki and Shirai teaches all the features with respect to claim 22, as outlined above. The combination further teaches wherein the server engine (web application 141) is further configured to provide a browser user interface (BUI) for the application (browser 131) to control the wireless peripheral device via controls presented within the application. ([Hebert 0031] web application 141 may initiate a communication with native service 111 to gain access to data associated with one or more local peripheral devices 161. For example, while accessing web application 141 via browser 131, a user may select to “take measurements” from one or more local peripheral devices 161 by clicking or otherwise selecting one or more Graphical User Interface (GUI) elements (e.g., GUI buttons) displayed on the web page provided by web application 141.) Here the GUI displayed on the web page of browser 131 provides BUI, and GUI elements within provide controls.

Regarding claim 24, Hebert in view of Shiraki and Shirai teaches all the features with respect to claim 23, as outlined above. The combination further teaches wherein the controls presented within the application include one or more predefined actions to be executed by the wireless peripheral device. ([Hebert 0031] web application 141 may initiate a communication with native service 111 to gain access to data associated with one or more local peripheral devices 161. For example, while accessing web application 141 via browser 131, a user may select to “take measurements” from one or more local peripheral devices 161 by clicking or otherwise selecting one or more Graphical User Interface (GUI) elements (e.g., GUI buttons) displayed on the web page provided by web application 141.) Here GUI elements (such as GUI buttons) presented within browser 131 show predefined actions (such as “take measurements”) to be executed by peripheral device 161.

Regarding claim 25, Hebert in view of Shiraki and Shirai teaches all the features with respect to wherein the wireless coupling of the wireless peripheral device comprises successfully completing wireless handshaking with the wireless network. ([Shiraki 0029] a flow of the PC 200 to install the wireless settings in the MFP 400, so that the MFP 400 is connected with the access point 300A, will be described. Wireless connection between the access point 300A and the MFP 400 is established when the installation processes complete. Thereafter, the MFP 400 is allowed to communicate with the PC 200 to receive, for example, print data transmitted from the PC 200 to print and transmit image data scanned by the scanner unit 150 of the MFP 400 to the PC 200.) Here FIG. 3 illustrates a wireless settings installation process (analogous to claim limitation “wireless handshaking”). Upon completion of the installation, peripheral device MFP 400 establishes wireless connection/coupling to access point.

Regarding claims 28-32, the scope of the claims are similar to that of claims 21-25, respectively. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 35, Hebert teaches a user device for controlling a wireless peripheral device, the user device comprising:
at least one processor and memory operably coupled to the at least one processor; and ([0049] Computer 110 may include one or more processors 120, a memory 121)
instructions that, when executed on the processor, cause the processor to implement: ([0008] a method implemented in a computer that includes one or more processors configured to execute one or more computer program instructions.)
a device manager configured to: (FIG. 1: 111 native service)
an application configured to: (FIG. 1: 131 browser)
receive a shareable authentication token ([0039] ticket) from the external web server (Web application 141), ([0039] Web application 141 may send the signed ticket back to native service 111 via browser 131. The signed ticket may comprise the signature, the Ticket ID, the time frame information, and other information.)
pass the shareable authentication token to the device manager by calling the DM web server (FIG. 1: 111 native service), ([0039] Web application 141 may send the signed ticket back to native service 111 via browser 131.)
wherein the device manager is further configured to authenticate the device manager with the external web server (Web application 141) by transmitting the shareable authentication token ([0038] ticket) to the external web server. ([0038] ticket module 113 (in the native service 111) may return the certified ticket comprising ticket certification information to web application 141 where the ticket certification information may comprise the Ticket ID associated with the authorization ticket. Web application 141 may determine whether the Ticket ID is valid.)

Hebert teaches system including browser and native service in same computer, web application, peripheral device (FIG. 1), but does not explicitly teach responsive to the wireless peripheral device connecting to a network operably coupling the user device and the wireless peripheral device, perform certain action regarding peripheral device establishing connection; and initialize a communication channel between the wireless peripheral device and the user device. This aspect of the claim is identified as a difference.
However, Shiraki in an analogous art explicitly teaches
responsive to the wireless peripheral device connecting to a network operably coupling the user device and the wireless peripheral device, perform certain action regarding peripheral device establishing connection; and initialize a communication channel between the wireless peripheral device and the user device. ([0055] upon selecting a wireless network to which the MFP 400 should be connected, options of external devices (e.g., the access point 300A), connected to the IP network 10 including the PC 200, and settled in the range receivable of the radio waves for the MFP 400, can be recognizably presented to the user. These external devices, belonging to the IP network 10 available to the PC 200, and located in to the receivable range for the MFP 400, are likely to be selected as the devices with which the MFP 400 should establish connection.) Here “selecting a wireless network to which the MFP 400 should be connected” is analogous to claim limitation “wireless peripheral device connecting to a network operably coupling user device and wireless peripheral device”. Upon the selection of wireless network, MFP 400 establishes connection with selected devices (analogous to claim limitation “initialize a communication channel between wireless peripheral device and user device”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “communication between web application and local peripheral device through a native service” concept of Hebert, and the “wireless communication” approach of Shiraki. One of ordinary skill in the art would have been motivated to perform such a modification to provide a wireless communication device, in which the network identifiers, e.g., the SSIDs, are presented effectively to the user. Therefore, the user will not be troubled by the large number of available options from the large number of identifiers of the detected wireless networks, and the user will find a desirable network identifier easily (Shiraki [0006-0007]).

Hebert in view of Shiraki teaches responsive to the wireless peripheral device connecting to a network operably coupling the user device and the wireless peripheral device, perform certain action regarding peripheral device establishing connection, but does not explicitly teach certain action being to 
However, Shirai in an analogous art explicitly teaches
responsive to the wireless peripheral device connecting to a network operably coupling the user device and the wireless peripheral device, request a login page from an external web server (Web application 402 & authentication server 106) using a device manager (DM) web server, ([0054] When the Web application 402 receives a request from the client terminal 103 or print device 104, it sends an authentication request to the authentication server 106.) Here reference Shiraki discloses performing certain action responsive to wireless peripheral device connecting to a network operably coupling user device and wireless peripheral device (¶55). Reference Shirai discloses certain action being an authentication request from the client terminal or print device. Therefore the combination discloses the entire limitation.
receive the login page request from the DM web server, transmit the login page request to the external web server, ([0054] When the Web application 402 receives a request from the client terminal 103 or print device 104, it sends an authentication request to the authentication server 106.)
receive login web page data from the external web server and present a login web page on the user device, ([0061] A page generation unit 505 in Web application 402 creates a page screen to be displayed on the Web browser 401 in response to a request from the Web browser 401, for example, a login screen, and sends it back to the Web browser 401.)
transmit user data entered via the login page to the external web server, ([0054] The user of authenticated by collating a user name and password which are input from a login Web page displayed on the Web browser 401 and contained in a login request, with the user name 913 and password 914 held in the authentication server 106. If the authentication using the user name and password is successful, the authentication server 106 issues the authentication token 915 to the authenticated user. The authentication token 915 is transmitted to the Web browser 401 serving as the authentication request source. The authentication token 915 is further transferred from the Web browser 401 to the pull print application 404.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “communication between web application and local peripheral device through a native service” concept of Hebert, and the “login tie together with authentication token” approach of Shirai. One of ordinary skill in the art would have been motivated to perform such a modification to ensure the security of tasks executed in the peripheral device. In addition, policy such as period of validity can be set through use of authentication token (Shirai [0054]).

Regarding claim 36, Hebert in view of Shiraki and Shirai teaches all the features with respect to claim 35, as outlined above. The combination further teaches wherein the wireless peripheral device ([Shiraki FIG. 1] MFP 400) is remote from the user device ([Shiraki FIG. 1] PC 200).

Regarding claim 37, Hebert in view of Shiraki and Shirai teaches all the features with respect to claim 35, as outlined above. The combination further teaches wherein the device manager is further configured to implement a file system to control how data is stored on and retrieved from the wireless peripheral device. ([Hebert 0044, 0053] request handling module 114 (in the native service 111) may retrieve and/or obtain the requested measurements data from the medical peripheral device 161 and/or a data storage coupled to the medical peripheral device 161. The databases 132, 134, 142, 143, 144, and/or other data storages described herein may be, include, or interface to, for example, an Oracle™ relational database sold commercially by Oracle Corporation. Other databases, such as Informix™, DB2 or other data storage, including file-based, or query formats, platforms, or resources such as OLAP, SQL, a SAN, Microsoft Access™ or others may also be used, incorporated, or accessed.) Here Hebert discloses examples of various file systems which can be used to control data storage and retrieval from peripheral device.

Regarding claim 38, Hebert in view of Shiraki and Shirai teaches all the features with respect to claim 35, as outlined above. The combination further teaches wherein the DM web server is only called from the user device. (Hebert FIG. 1) Here Hebert discloses, as depicted in FIG. 1, that pre-request module 112, ticket module 113, request handling module 114, other modules 119, which are analogous to claim limitation of DM web server, are contained exclusively within native service 111, such that access to these modules is limited only to components of computer 110 that can interface to native service 111.

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US 20150143467 A1) in view of Shiraki (US 20100142502 A1), Shirai (US 20130094053 A1) and Yanagidaira (US 6490052 B1).

Regarding claim 26, Hebert in view of Shiraki and Shirai teaches all the features with respect to claim 21, as outlined above. But the combination does not teach poll the wireless peripheral device for updated data from the wireless peripheral device; and push the updated data to the application without 
However, Yanagidaira in an analogous art explicitly teaches 
poll the wireless peripheral device for updated data from the wireless peripheral device; and ([Col. 11 Line 62 - Col. 12 Line 2] The state monitoring unit of the printer controller according to the embodiment of the present invention shown in FIG. 1 described above implements acquisition of the printer information by the regular polling state monitoring means. As shown in FIG. 7, Step S711 judges the execution of polling. Care must be taken of the operation because a load applies to a network depending on the time setting of polling intervals.)
push the updated data to the application without a request from the application. ([Col. 12 Line 2-15] However, even if the state acquisition button is not pressed, because the printer operating state is updated, the workload of a user who uses a client can be reduced. Moreover, such a polling state monitoring means uses a timer. Such timer executes the polling state monitoring means by using an OS standard open interface. According to the printer controller described above, the setting control unit 2 has the polling setting control means which executes polling every fixed time and, therefore, when a preset, predetermined time elapses, the printer operating state will automatically be updated. Accordingly, because a user need not perform a update procedure on purpose, the workload of a client machine user can be reduced.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “communication between web application and local peripheral device through a native service” concept of Hebert, and the “poll and update” approach of Yanagidaira. One of ordinary skill in the art would have been motivated to perform such a modification because the operating state of the printer is automatically updated when a preset, predetermined time elapses. Accordingly, a user need not perform any update procedure on purpose, and the workload of a (Yanagidaira [Col. 3 Line 54-58]).

Regarding claim 33, the scope of the claim is similar to that of claim 26, respectively. Accordingly, the claim is rejected using a similar rationale.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US 20150143467 A1) in view of Shiraki (US 20100142502 A1), Shirai (US 20130094053 A1) and Letzelter (US 20020075328 A1).

Regarding claim 27, Hebert in view of Shiraki and Shirai teaches all the features with respect to claim 22, as outlined above. But the combination does not teach wherein a peripheral device command comprises a multi-part command including a first sub-command and a second sub-command, wherein the server engine is further configured to receive the first sub-command from the device manager and transmit an update to at least a portion of a web page related to the first sub-command, and wherein the server engine is further configured to receive the second sub-command from the device manager and transmit an update to at least a portion of the web page related to the second sub-command. This aspect of the claim is identified as a difference.
However, Letzelter in an analogous art explicitly teaches 
wherein a peripheral device command comprises a multi-part command including a first sub-command and a second sub-command, ([0013] where the selected command permits the user to launch a secondary or sub-command, a contextual menu presented in the navigation console can be provided with options indicating these secondary commands.) In summary, reference Hebert discloses peripheral device command in the form of GUI elements 410, 420, and/or 430 (FIG. 4). Hebert specifies 
wherein the server engine is further configured to receive the first sub-command from the device manager and transmit an update to at least a portion of a web page related to the first sub-command, and wherein the server engine is further configured to receive the second sub-command from the device manager and transmit an update to at least a portion of the web page related to the second sub-command. ([0013] Upon selection by the user of one of these additional command, the current command can be placed in standby, the selected command launched, and the content of the navigation console subsequently updated to contain the appropriate sample object input with active regions appropriate for the inputs of the newly launched command.) Here Letzelter discloses that when subcommand is selected (analogous to claim limitation “receive first/second sub-command from device manager”), navigation console is updated to display a context which corresponds to the new commands (analogous to claim limitation “transmit an update to web page related to first/second sub-command”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “communication between web application and local peripheral device through a native service” concept of Hebert, and the “subcommand” approach of Letzelter. One of ordinary skill in the art would have been motivated to perform such a modification to provide a command navigation tool which can be fully associated and integrated with the standard command processing systems, so that novice users can more easily understand and visualize the various (Letzelter [0014]).

Regarding claim 34, the scope of the claim is similar to that of claim 27, respectively. Accordingly, the claim is rejected using a similar rationale.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US 20150143467 A1) in view of Shiraki (US 20100142502 A1), Shirai (US 20130094053 A1) and Knox (US 20110173345 A1).

Regarding claim 39, Hebert in view of Shiraki and Shirai teaches all the features with respect to claim 35, as outlined above. But the combination does not teach wherein the application calls the DM web server with a local system IP address. This aspect of the claim is identified as a difference.
However, Knox in an analogous art explicitly teaches wherein the application calls the DM web server with a local system IP address. ([0050] For authenticated content, preferably the original http://URL additionally contains a shared authentication token query string parameter.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “communication between web application and local peripheral device through a native service” concept of Hebert, and the “shared authentication token using IP address and query string” approach of Knox. One of ordinary skill in the art would have been motivated to perform such a modification to provide a reliable and efficient way to communicate and pass authentication token (Knox [0050]).

Regarding claim 40, Hebert in view of Shiraki and Shirai teaches all the features with respect to claim 35, as outlined above. But the combination does not teach wherein passing the shareable authentication token to the device manager comprises passing a pointer or query holding the shareable authentication token data to the device manager. This aspect of the claim is identified as a difference.
However, Knox in an analogous art explicitly teaches wherein passing the shareable authentication token to the device manager comprises passing a pointer or query holding the shareable authentication token data to the device manager. ([0050] For authenticated content, preferably the original http://URL additionally contains a shared authentication token query string parameter.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “communication between web application and local peripheral device through a native service” concept of Hebert, and the “shared authentication token using IP address and query string” approach of Knox. One of ordinary skill in the art would have been motivated to perform such a modification to provide a reliable and efficient way to communicate and pass authentication token (Knox [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10541987 B2, “Web browser-based device communication workflow", by Gillespie, teaches controlling a peripheral device with a web browser. A system includes a peripheral device and a user computing device executing a web browser and a device manager, the 
US 20130050728 A1, "Printing system and print control method", by Ito, teaches that in response to polling periodically performed after the print instruction unit has transmitted the print instruction to the print service, the print status acquisition unit is configured to acquire the print status from the print service, wherein, in response to a change in the print status acquired by the print status acquisition unit, the screen generation unit is configured to generate an update screen according to the print status in response to a change in the print status acquired by the print status acquisition unit, and wherein the screen transmission unit is configured to transmit the generated update screen to the web browser via the network.
US 20190253325 A1, "Methods and apparatus for providing adaptive private network centralized management system data visualization processes", by Coleman, teaches that APN manager 358 periodically polls the appliances in the network for information and updates the MP_Config database with the information that is gathered.
US 20100328689 A1, "Host device and image forming apparatus controlled by host device, and peripheral device control method", by Koo, teaches that search processor may update the setting information in the peripheral device DB at preset intervals by polling with the one or more peripheral devices.
US 20160224284 A1, "Mobile device for automatically delivering print jobs to printers", by Fernandes, teaches that mobile device may come within proximity of the non-web-connected printer upon joining a wireless network (e.g., Wi-Fi network) associated with the non-web-connected printer (Wi-Fi proximity). Upon joining the wireless network associated with the non-web-connected printer, the mobile device may automatically deliver the print jobs to the non-web-connected printer without further user input or intervention. With the mobile device functioning as an intermediary or bridge between the non-web-connected printer and the Internet, the non-web- connected printer may receive communications and printable content via the Internet.
US 20050044479 A1, "Visitor safe wireless printer access point", by Willams, teaches that upon connection of the wireless device 110 to the PRINT network, a browser software 150 in the wireless device 110 is directed to a print web page that is served by the web server 169. The browser software 150 is typically an HTML browser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAN YANG/Examiner, Art Unit 2493